Citation Nr: 0819679	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES


1.  Entitlement to service connection for a claimed foot 
disability.  

2.  Entitlement to service connection for a claimed ankle 
disability.  

3.  Entitlement to service connection for a claimed knee 
disability.  

4.  Entitlement to service connection for a claimed hip 
disability.  

5.  Entitlement to service connection for a claimed back 
disability.  

6.  Entitlement to service connection for a claimed shoulder 
disability.  

7.  Entitlement to service connection for a claimed arm 
disability.  

8.  Entitlement to service connection for claimed tinnitus.  

9.  Entitlement to service connection for a claimed upper 
respiratory disability.  

10.  Entitlement to service connection for claimed headaches.  

11.  Entitlement to service connection for a claimed sleep 
disorder.  

12.  Entitlement to service connection for a claimed 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), depression, and anxiety.  



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO in March 2006.  

A personal hearing was scheduled for the veteran at the RO in 
November 2007, but he failed to appear for the hearing 
without explanation.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested any of the 
claimed condition in service or for many years thereafter.  

2.  The veteran currently is not shown to have a foot 
disorder due to any event or incident of his period of 
service.  

3.  The veteran currently is not shown to have a right or 
left ankle disorder due to any event or incident of his 
period of service.  

4.  The veteran currently is not shown to have a right or 
left knee disorder due to any event or  incident of his 
period of service.  

5.  The veteran currently is not shown to have a right or 
left hip disorder due to any event or other incident of his 
period of service.  

6.  The veteran currently is not shown to have a back 
disorder due to any event or incident of his period of 
service.  

7.  The veteran currently is not shown to have a right or 
left shoulder disorder due to any event or incident of his 
period of service.  

8.  The veteran currently is not shown to have a right or 
left arm disorder due to any event or incident of his period 
of service.  

9.  The veteran currently is not shown to have tinnitus due 
to any event or incident of his period of service.  

10.  The veteran currently is not shown to have an upper 
respiratory disorder due to any event or incident of his 
period of service.  

11.  The veteran currently is not shown to have headaches due 
to any event or incident of his period of service.  

12.  The veteran currently is not shown to have a sleep 
disorder due to any event or incident of his period of 
service.  

13.  The veteran currently is not shown to have a psychiatric 
disorder, to include PTSD, depression, or anxiety due to any 
event or incident of his period of service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a foot disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The veteran does not have a right or left ankle 
disability due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

3.  The veteran does not have a right or left knee disability 
due to disease or injury that was incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

4.  The veteran does not have a right or left hip disability 
due to disease or injury that was incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

5.  The veteran does not have a back disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

6.  The veteran does not have a right or left shoulder 
disability due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

7.  The veteran does not have a right or left arm disability 
due to disease or injury that was incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

8.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

9.  The veteran does not have an upper respiratory disability 
due to disease or injury that was incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

10.  The veteran does not have a disability manifested by 
headaches due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

11.  The veteran does not have a disability manifested by 
sleep impairment due to disease or injury that was incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

12.  The veteran does not have a psychiatric disability, to 
include PTSD, depression, and anxiety, due to disease or 
injury that was incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2006).  Regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In November 2005, prior to the March 2006 rating decision on 
appeal, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  No additional private evidence was subsequently 
added to the claims file.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was informed in March 2006 that a disability 
rating and effective date would be assigned if any of his 
service connection claims were granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the issues on appeal, none is needed.  Such development 
is to be considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to the issues on appeal.  Here, the veteran has 
provided no competent evidence to support his assertion 
that he has any of the claimed conditions due to any event 
or incident of his period of active service.  

All available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on each 
issue.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  

The Board additionally finds that VA has complied with 
general due process requirements in this case in order ensure 
fundamentally fair consideration of the appeal.  See 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure or defect as to notice or 
assistance in this case is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  


Analysis

The Board notes that, although there were some initial 
problems obtaining the veteran's service treatment records 
when he initially filed his claims in August 2005, these 
records were subsequently obtained and considered by the RO.  

There were no pertinent complaints or findings on the 
veteran's preservice medical history report or on preservice 
medical evaluation in June 1961.  There were also no 
pertinent complaints or findings during service.  

The only relevant complaint on his discharge medical history 
report in June 1964 was that of foot trouble, which was noted 
without explanation.  All body areas were reported to be 
normal on separation medical examination in June 1964.  

There is no postservice medical evidence on file, and the 
veteran has not indicated that there are any treatment 
records that need to be obtained.  

Consequently, as there is no clinical evidence of any 
pertinent disability either in service or after service 
discharge, and therefore there is no medical nexus opinion in 
favor of the claim, the above-noted elements needed to 
warrant service connection for any of the claimed 
disabilities at issue have not been shown.  Therefore, 
service connection for the disabilities at issue is not 
warranted.  

The veteran's statements in support of his claims have been 
considered by the Board.  However, a layperson without 
medical training, such as the veteran, is not competent to 
comment on medical matters such as the diagnosis of a 
disability or the etiology of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Consequently, without more, the statements from the veteran 
alone cannot be considered to be competent medical evidence.  
Here, the veteran also has not presented any medical evidence 
to show that he current disability due to service.  

Because the preponderance of the evidence is against the 
service connection claims at issue, the doctrine of 
reasonable doubt is not for application with respect to these 
issues.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a claimed foot disability is denied.  

Service connection for claimed disability of the right or 
left ankle is denied.  

Service connection for claimed disability of the right or 
left knee is denied.  

Service connection for claimed disability of the right or 
left hip is denied.  

Service connection for a claimed back disability is denied.  

Service connection for claimed disability of the right or 
left shoulder is denied.  

Service connection for claimed disability of the right or 
left arm is denied.  

 Service connection for claimed tinnitus is denied.  

Service connection for a claimed upper respiratory disability 
is denied.  

Service connection for claimed headaches is denied.  

Service connection for a claimed sleep disorder is denied.  

Service connection for a claimed psychiatric disability, to 
include PTSD, depression, and anxiety, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


